Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 1 of 9 PageID 3255




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 POLICE AND FIRE RETIREMENT
 SYSTEM OF THE CITY OF DETROIT,
 Individually and On Behalf of All Others
 Similarly Situated,

        Plaintiff,
 v.                                                    Case No.: 8:19-cv-69-TPB-AAS

 AXOGEN, INC., et al.,

       Defendants.
 ________________________________________ /

        ORDER GRANTING “DEFENDANTS’ MOTION TO DISMISS THE
      SECOND AMENDED CLASS ACTION COMPLAINT” WITH PREJUDICE

        This matter is before the Court on “Defendants’ Motion to Dismiss the Second

 Amended Class Action Complaint,” filed on August 6, 2020. (Doc. 112). Plaintiff

 filed a response in opposition on September 20, 2020. (Doc. 115). This Court held a

 hearing on the motion on February 25, 2021. Upon review of the motion, response,

 argument of counsel, court file and record, the Court finds as follows:

                                     Background

        The Court’s prior Order dismissing the first amended complaint sets forth the

 procedural and factual background of this case in detail and is incorporated by

 reference. See (Doc. 104 at 2-11). Axogen develops and markets surgical products

 used to treat peripheral nerve injuries (“PNI”). Beginning in November 2017,

 Axogen sought to raise capital from investors by conducting a secondary public

 offering of its common stock. In Axogen’s offering materials and in other
                                       Page 1 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 2 of 9 PageID 3256




 statements to investors, Axogen provided estimates of the size of the market for its

 products, which it stated were based on information in a United States Department

 of Health and Human Services (“HHS”) report, an article by Kurt Brattain, M.D.,

 and an article by James Noble.

       On December 18, 2018, Seligman Investments, a “short seller,” which stood to

 gain by a drop in the price of Axogen stock, released a report criticizing Axogen’s

 statements and concluding that the market for Axogen’s products was a fraction of

 what Axogen estimated. Following release of the Seligman report, Axogen’s stock

 price declined more than 38 percent over a short period of trading.

       Plaintiff, a retirement system with over $3 billion in assets under

 management, brought this putative class action on behalf of itself and other

 purchasers against Axogen, certain of its officers, and other Defendants, alleging

 that Defendants’ statements violated the Securities Act of 1933 and the Securities

 Exchange Act of 1934. Plaintiff pointed to the Seligman analysis, an analysis by an

 expert consulting firm, and statements of a confidential witness, identified as

 “CW1,” as demonstrating that Defendants’ representations relating to the size of

 the market were false. In its claims under the 1934 Act, Plaintiff alleged that

 Defendants acted with actual knowledge of the representations’ falsity or recklessly.

       On April 21, 2020, this Court entered a detailed order dismissing the first

 amended complaint, primarily on the ground that the challenged statements were

 “forward-looking statements” under the 1995 Private Securities Litigation Reform

 Act (“PSLRA”). (Doc. 104). Because the statements were accompanied by sufficient


                                       Page 2 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 3 of 9 PageID 3257




 cautionary language and the complaint lacked allegations that Defendants knew

 the statements were false, they were protected by the safe harbor provided by the

 PSLRA. The Court also ruled that the allegations were insufficient to support a

 strong inference of the scienter required for claims under the 1934 Act. 1 The Court

 allowed Plaintiff to amend, and Plaintiff filed its second amended complaint on

 June 22, 2020. (Doc. 105). Defendants once again have moved to dismiss.

                                      Legal Standard

        Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

 short and plain statement of the claim showing the [plaintiff] is entitled to

 relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

 allegations,” it does require “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007). In order to survive a motion to dismiss, factual

 allegations must be sufficient “to state a claim to relief that is plausible on its

 face.” Id. at 570. When deciding a Rule 12(b)(6) motion, review is generally limited

 to the four corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp.

 232, 233 (M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial

 sufficiency, a court “must accept [a] [p]laintiff’s well pleaded facts as true, and

 construe the [c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing

 Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern



 1The Court also concluded that Plaintiff failed to allege that certain statements were false
 and that other matters Plaintiff challenges were not material. See (Doc. 104 at 21-22, 30-
 35).
                                          Page 3 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 4 of 9 PageID 3258




 only the complaint’s legal sufficiency, and is not a procedure for resolving factual

 questions or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v.

 Mosaic Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla.

 Oct. 9, 2009) (Lazzara, J.).

       In cases involving fraud, including securities fraud, Rule 9(b) requires that

 the complaint state with particularity the circumstances constituting the fraud,

 setting forth the challenged statements and the documents or oral representations

 where they were made, their time and place, and the person responsible for them,

 the content of the statements, how they misled the plaintiff, and what the

 defendant received as a result of the fraud. Mizzaro v. Home Depot, Inc., 544 F.3d

 1230, 1237 (11th Cir. 2008). Rule 9(b) also provides that the complaint may allege

 intent, knowledge, and other conditions of the defendant’s mind generally.

       Under the PSLRA, an alleged misrepresentation that constitutes a forward-

 looking statement is protected by a “safe harbor,” as long as (1) the statement is

 identified as such and accompanied by “meaningful cautionary statements,” or (2)

 the statement is immaterial, or (3), the plaintiff fails to prove that the statement

 was made with actual knowledge that it was false or misleading. 15 U.S.C. § 78u-

 5(c)(1). The PSLRA also imposes a heightened standard for pleading scienter in

 securities fraud cases, requiring particularized allegations of fact sufficient to

 support a “strong inference” that the defendant acted with the requisite state of

 mind. 15 U.S.C. § 78u-4(b)(2)(A).




                                        Page 4 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 5 of 9 PageID 3259




                                        Analysis

       The Court’s prior Order discussed the application of these standards to each

 representation challenged by Plaintiff and concluded that dismissal was required.

 The same holds true for the second amended complaint. The prior Order, for

 example, concluded that the challenged statements were forward-looking and fell

 within the PSLRA safe harbor. See (Doc. 104 at 16-36). The second amended

 complaint does not allege any new or different representations by Defendants. Nor

 does Plaintiff point to any new controlling authority with respect to the PSLRA

 issues the Court found dispositive.

       Instead, Plaintiff reargues its position that the statements at issue were not

 forward-looking, focusing in particular on statements made in Axogen’s offering

 materials and elsewhere that a certain number of people in the United States “each

 year . . . suffer “ traumatic PNI, which “result in over 700,000 extremity nerve

 repair procedures,” and that “[t]here are more than 900,000 nerve repair surgeries

 annually in the U.S.” See, e.g., (Doc. 105 at ¶¶ 65, 202). Plaintiff argues these

 statements refer to “present existing conditions.” But the number of injuries

 occurring “each year” reflects an ongoing state of affairs extending from the present

 into the future, rather than an observable state of affairs in existence at the specific

 point in time when the statement is made. Such a statement cannot be determined

 to be true or false by reference to “present existing conditions,” and is therefore

 analogous to other present tense statements the Eleventh Circuit has held to be

 forward-looking. See Ehlert v. Singer, 245 F.3d 1313, 1318 n.5 (11th Cir. 2001)


                                        Page 5 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 6 of 9 PageID 3260




 (“[t]he Company is devoting significant resources to the development of

 enhancements to its existing products . . ..”) (emphasis added); Harris v. Ivax Corp.,

 182 F.3d 799, 805-06 (11th Cir. 1999) (“[T]he challenges unique to this period in our

 history are now behind us . . . [O]ur fundamental business and its underlying

 strategies remain intact . . . IVAX is certainly very well positioned.”) (emphasis

 added). See also (Doc. 104 at 17-19, 28-29).

         At the hearing, Plaintiff also focused on Defendants’ statement that its

 market estimate “is based upon” epidemiological studies, physician interviews, and

 the incidence of PNI, specifically, the HHS report and the Noble and Brattain

 articles. See (Doc. 105 at ¶¶ 63-67, 78). As the Court previously noted, however,

 Plaintiff does not allege that Defendants did not in fact use information in the cited

 materials to create their estimates. See (Doc. 104 at 21-22). Plaintiff alleges they

 did not do so reasonably, or “solidly,” but Defendants did not make assertions

 regarding how they used the information. See, e.g., (Doc. 105 at ¶¶ 63, 66, 70, 74,

 267).

         The Court also previously concluded that Plaintiff had failed to allege facts

 supporting the “strong inference” of scienter required by the PSLRA. (Doc. 104 at

 36-46). Plaintiff’s second amended complaint includes additional allegations

 potentially relating to Defendants’ scienter. The complaint, for example, sets forth

 opinions by four additional former Axogen employees identified as confidential

 witnesses that Axogen’s market estimates were inflated. But there is no allegation

 of fact suggesting that these opinions or other information casting doubt on


                                         Page 6 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 7 of 9 PageID 3261




 Defendants’ estimates were communicated to the individuals responsible for issuing

 the challenged statements prior to their release. The complaint alleges that sales

 data was available to Axogen’s top management, but the challenged estimates were

 based on estimate future potential sales, not current sales. The complaint alleges

 that Axogen CEO Karen Zaderej had not sold any of her Axogen stock until late

 2018 shortly before the Seligman report came out, but does not allege she had

 knowledge of that report prior to its release or what proportion of her stock these

 sales represented. Under the principles and authorities discussed in the prior

 Order, the Court concludes that the second amended complaint’s allegations fail to

 support the “strong inference” of scienter required to avoid dismissal.

       As a separate basis for dismissal Defendants argue that the second amended

 complaint must be dismissed pursuant to Omnicare, Inc. v Laborers Dist. Council

 Constr. Indus. Pension Fund, 575 U.S. 175 (2015). Relying on Omnicare, the

 Eleventh Circuit has held that opinions are actionable as false statements of fact

 only in two circumstances:

       [A] statement of opinion that “falsely describe[s][ the speaker’s] own
       state of mind” is an untrue statement of fact – as to what the speaker
       actually believes – and accordingly will “subject the issuer to liability
       (assuming the misrepresentation were material)”

 or

       When statements of opinion “contain embedded statements of fact,” a
       speaker may be liable “if the supporting fact she supplied were
       untrue.”

 Carvelli v. Ocwen Fin. Corp., 934 F.3d 1307, 1322 (11th Cir. 2019) (quoting

 Omnicare, 575 U.S. at 184-85). Here, the statements identified in the second
                                       Page 7 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 8 of 9 PageID 3262




 amended complaint are opinions. See, e.g., (Doc. 105 at ¶¶ 49-50, 62-67). But the

 opinions identified are not actionable as false statements of fact under either of the

 two options identified in Carvelli.

       For a statement of opinion to be actionable due to a material omission,

 Omnicare requires a plaintiff to allege specific facts about the speaker’s knowledge

 or the nature of the speaker’s inquiry the omission of which renders the statement

 misleading, based on what a reasonable investor would infer about the speaker’s

 knowledge or inquiry. Omnicare, 575 U.S. at 188-89, 194. Whether statements are

 misleading by omission is determined under an objective standard that takes into

 account the context in which the statements appear, including accompanying

 cautionary statements, as well as any customs and practices in the industry. Id. at

 187, 190.

       The allegations in the second amended complaint fail to meet the Omnicare

 standard. There is no allegation that Defendants, at the time they issued the

 challenged estimates, possessed the data or analyses that Plaintiff now argues show

 Defendants’ estimates were incorrect. Nor does Plaintiff allege omitted facts

 regarding the nature of the inquiry conducted by Defendants in creating the

 estimates that would render the statements misleading to reasonable

 investors. Plaintiff does not allege, for example, that Defendants made only an “off-

 the-cuff” guess as to the estimated size of the market, see id. at 190, rather than an

 analysis based on data, however flawed, nor is there any allegation regarding what

 reasonable investors would expect regarding the particular sources consulted or the


                                       Page 8 of 9
Case 8:19-cv-00069-TPB-AAS Document 119 Filed 03/19/21 Page 9 of 9 PageID 3263




 methodology used by a company to create estimates of this type. As such, the

 second amended complaint is also due to be dismissed pursuant to Omnicare and

 Carvelli.

       Plaintiff confirmed at the February 25, 2021, hearing that it did not seek

 leave to further amend the complaint and that, in the event of dismissal, it would

 stand on the complaint as pled for purposes of appeal.

       It is therefore

       ORDERED, ADJUDGED, and DECREED:

    1. “Defendants’ Motion to Dismiss the Second Amended Class Action

       Complaint” (Doc. 112) is hereby GRANTED.

    2. The second amended complaint (Doc. 105) is hereby DISMISSED WITH

       PREJUDICE.

    3. The Clerk is directed to terminate any pending motions and deadlines and

       thereafter close this case.

       DONE and ORDERED in Chambers in Tampa, Florida, this 19th day of

       March, 2021.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                      Page 9 of 9
